DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29th, 2020 has been entered.

Response to Amendment
	The Amendment filed December 29th, 2020 has been entered. Claims 1 - 17 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 - 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Malacoff (US 6,540,765 B1), hereinafter Malacoff in view of Erbey, II et al. (US 2017/0021128 A1), hereinafter Erbey and Leone et al. (US 5,728,068 A), hereinafter Leone.

Regarding claim 1, Malacoff teaches a catheter comprising one and only one elongated tube (Fig. 1, element 10; also see annotated Fig. 1 below), having a central lumen (Figs. 1 and 8, element 16, Col. 2, lines 45 - 46), a proximal end (Fig. 1, element 12), and a distal end terminating in a tip (Figs. 1 and 8, elements 14 and 17); one and only one balloon and one and only one balloon lumen that is in fluid communication with the balloon (Figs. 1 and 8, element 25; Col. 2 lines 51 - 56), the balloon being situated at a point along the elongated tube between the proximal and distal ends of the elongated tube (Fig. 1, element 25 between elements 12 and 14/17); and a catheter hub that is connected to the proximal end of the elongated tube (See Annotated Fig. 1 below), the catheter hub comprising two ports (Fig. 1, elements 20 and 24; Col. 3, lines 49 - 56) and being in fluid communication with the central lumen and the balloon lumen (Col. 2, lines 40 - 58), wherein the elongated tube comprises an end hole at the tip of the distal end of the elongated tube (Figs. 1 and 8; element 17); wherein the elongated tube comprises one or more side holes between the balloon and the hub (Figs. 1 and 8, 

    PNG
    media_image1.png
    968
    1185
    media_image1.png
    Greyscale

Malacoff does not explicitly teach, the balloon being positioned other than in the vicinity of the distal end of the catheter, or the side holes between the balloon and the hub being spaced apart from a proximal end of the balloon.
Regarding the balloon being situated other than in the vicinity of the distal end of the catheter, in the same field of endeavor, Erbey teaches a balloon perfusion catheter (Fig. 1; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the balloon to be other than in the vicinity of the distal end of the catheter. Doing so would predictably allow for analogous perfusion/drainage of body lumens while accommodating different body anatomies (in the instant case, the position of Erbey is advantageous for use with the kidneys and bladder as shown in Fig. 1; Paragraph 243).
Further, doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, both the balloon of Erbey and of Malacoff have the same function (Paragraph 243 indicates the balloon serves as a seal and anchor in the same manner as described in Col. 4, lines 15 - 22, just in different locations in the body), thus establishing that changing the location of the balloon does not change the overall function of the catheter.
Malacoff and Erbey still do not teach the side holes between the balloon and the hub being spaced apart from a proximal end of the balloon.
In the same field of endeavor, Leone teaches a multi-purpose perfusion catheter (Fig. 1; Abstract) in which said side holes are spaced apart from the proximal end of the balloon (Fig. 2 shows side holes 34 being spaced apart from all the balloons by ring 32; Col. 2, lines 60 - 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the side holes between the 
Further, doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, both the ports of Leone and of Malacoff have the same function (Col. 2, lines 60 - 61 of Leone and Col. 3, lines 5 - 10 of Malacoff indicate said ports being for perfusion and creating fluid communication), thus establishing that changing the location of the perfusion ports does not change the overall function of the catheter. Further, changing the location of the ports of Malacoff would not be inhibitive as Leone describes said catheter arrangement as being “multi-purpose” (Abstract).

Regarding claim 2, Malacoff teaches a catheter comprising an elongated tube (Fig. 1, element 10; also see annotated Fig. 1 above), having a central lumen (Figs. 1 and 8, element 16, Col. 2, lines 45 - 46), a proximal end (Fig. 1, element 12), and a distal end terminating in a tip (Figs. 1 and 8, elements 14 and 17); one and only one balloon and one and only one balloon lumen that is in fluid communication with the balloon (Figs. 1 and 8, element 25; Col. 2 lines 51 - 56), the balloon being situated at a point along the elongated tube between the proximal and distal ends of the elongated tube (Fig. 1, element 25 between elements 12 and 14/17); and a catheter hub that is connected to the proximal end of the elongated tube (See Annotated Fig. 1 
Malacoff does not explicitly teach the balloon being positioned other than in the vicinity of the distal end of the catheter, or the side holes between the balloon and the hub being spaced apart from a proximal end of the balloon.
Regarding the balloon being situated other than in the vicinity of the distal end of the catheter, in the same field of endeavor, Erbey teaches a balloon perfusion catheter (Fig. 1; Abstract) in which the balloon is positioned other than in the vicinity of the distal end of the catheter (Fig. 1 shows balloon 144 not in the vicinity of the distal end of the catheters 112 and 114; Paragraphs 19 and 247).

Further, doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, both the balloon of Erbey and of Malacoff have the same function (Paragraph 243 indicates the balloon serves as a seal and anchor in the same manner as described in Col. 4, lines 15 - 22, just in different locations in the body), thus establishing that changing the location of the balloon does not change the overall function of the catheter.
Malacoff and Erbey still do not teach the side holes between the balloon and the hub being spaced apart from a proximal end of the balloon.
In the same field of endeavor, Leone teaches a multi-purpose perfusion catheter (Fig. 1; Abstract) in which said side holes are spaced apart from the proximal end of the balloon (Fig. 2 shows side holes 34 being spaced apart from all the balloons by ring 32; Col. 2, lines 60 - 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the side holes between the balloon and hub of Malacoff and Erbey to be spaced apart from the proximal end of the balloon. Doing so would predictably allow for analogous function (Col. 4, lines 25 - 28 of Leone indicates the same function as stated in Col. 3, lines 5 - 12 in Malacoff). Doing so would allow 
Further, doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, both the ports of Leone and of Malacoff have the same function (Col. 2, lines 60 - 61 of Leone and Col. 3, lines 5 - 10 of Malacoff indicate said ports being for perfusion and creating fluid communication), thus establishing that changing the location of the perfusion ports does not change the overall function of the catheter. Further, changing the location of the ports of Malacoff would not be inhibitive as Leone describes said catheter arrangement as being “multi-purpose” (Abstract).

Regarding claim 3, Malacoff teaches a catheter comprising an elongated tube (Fig. 1, element 10; also see annotated Fig. 1 above), having a central lumen (Figs. 1 and 8, element 16, Col. 2, lines 45 - 46), a proximal end (Fig. 1, element 12), and a distal end terminating in a tip (Figs. 1 and 8, elements 14 and 17); one and only one balloon and one and only one balloon lumen that is in fluid communication with the balloon (Figs. 1 and 8, element 25; Col. 2 lines 51 - 56), the balloon being situated on a portion of the elongated tube at a point along the elongated tube between the proximal and distal ends of the elongated tube (Fig. 1, element 25 between elements 12 and 14/17), the balloon lumen having no side holes (Fig. 8; the opening of the balloon lumen to the balloon is not considered a side hole) and being situated within the elongated tube (Figs. 8 and 9; balloon lumen 23 is situated in outer wall 29 of the elongated tube); and a catheter hub that is connected to the proximal end of the elongated tube (See 
Malacoff does not explicitly teach the balloon being positioned other than in the vicinity of the distal end of the catheter, or the second plurality of side holes being spaced apart from a proximal end of the balloon.
Of the three ports, Malacoff teaches the second port (Fig. 1, element 22) may be used to perform an angiogram by injecting dye through said port (Col. 4, lines 39 - 45).
“omission of an element and its function is obvious if the function of the element is not desires”, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding the balloon being situated other than in the vicinity of the distal end of the catheter, in the same field of endeavor, Erbey teaches a balloon perfusion catheter (Fig. 1; Abstract) in which the balloon is positioned other than in the vicinity of the distal end of the catheter (Fig. 1 shows balloon 144 not in the vicinity of the distal end of the catheters 112 and 114; Paragraphs 19 and 247).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the balloon to be other than in the vicinity of the distal end of the catheter. Doing so would predictably allow for analogous perfusion/drainage of body lumens while accommodating different body anatomies (in the 
Further, doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, both the balloon of Erbey and of Malacoff have the same function (Paragraph 243 indicates the balloon serves as a seal and anchor in the same manner as described in Col. 4, lines 15 - 22, just in different locations in the body), thus establishing that changing the location of the balloon does not change the overall function of the catheter.
Malacoff and Erbey still do not teach second plurality of side holes being spaced apart from a proximal end of the balloon.
In the same field of endeavor, Leone teaches a multi-purpose perfusion catheter (Fig. 1; Abstract) in which said side holes are spaced apart from the proximal end of the balloon (Fig. 2 shows side holes 34 being spaced apart from all the balloons by ring 32; Col. 2, lines 60 - 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the side holes between the balloon and hub of Malacoff and Erbey to be spaced apart from the proximal end of the balloon. Doing so would predictably allow for analogous function (Col. 4, lines 25 - 28 of Leone indicates the same function as stated in Col. 3, lines 5 - 12 in Malacoff). Doing so would allow for the accommodation of an electrode ring for iontophoresis as described in Leone (Col. 2, lines 57 - 59 and Col. 3, lines 61 - 63).
Further, doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Regarding claim 4, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. Malacoff teaches the plurality of side holes between the balloon and the top of the distal end of the elongated tube being arranged in a linear pattern along a signal longitudinal plane of the elongated tube (Fig. 1, elements 28 and 31; Col. 2, line 64 - Col. 3, line 4).
Regarding claim 10, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. Malacoff teaches the plurality of side holes between the balloon and the hub being arranged in a linear pattern along a signal longitudinal plane of the elongated tube (Figs. 1 and 8, elements 28 and 31).

Regarding claim 16, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. They do not expressly disclose the one or more side holes being in the range of 0.1 to 15 millimeters in diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the diameter of the side holes disclosed by Malacoff, Erbey, and Leone to have a diameter in the range of 0.1 to 15 millimeters in diameter since it has been held that “where the only difference between the prior art and 

Regarding claim 17, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. They do not expressly disclose the plurality of side holes being in the range of 0.1 to 15 millimeters in diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the diameter of the side holes disclosed by Malacoff, Erbey, and Leone to have a diameter in the range of 0.1 to 15 millimeters in diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Malacoff would not operate differently with the claimed .

Claims 5 - 9 and 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malacoff in view of Erbey and Leone, as applied to claim 1, and further in view of Horn et al. (US 5,087,247), hereinafter Horn.

Regarding claim 5, the combination of Malacoff, Erbey, and Leone substantially discloses the invention as claimed. They do not teach the plurality of side holes between the balloon and the tip of the distal end of the elongated tube being arranged in a spiral pattern along two longitudinal planes of the elongated tube, the two longitudinal planes being separated from one another by one hundred eighty degrees.
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of side holes between the balloon and the tip of the distal end of the elongated tube of Malacoff, Erbey, and Leone to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).


Regarding claim 6, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. They do not teach the plurality of side holes between the balloon and the tip of the distal end of the elongated tube being arranged in a spiral pattern along three longitudinal planes of the elongated tube, the three longitudinal planes being separated from one another by one hundred twenty degrees.
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Malacoff, Erbey, Leone, and Horn do not explicitly teach the side holes being arranged along three cardinal planes of the elongated tube, the three cardinal planes being separated from one another by one hundred and eighty degrees. However, Malacoff teaches the side holes may be disposed in different numbers of sets around the periphery of the tube (Col. 3, lines 5 - 34), therefore, it would have been obvious to one of ordinary skill in the art that Malacoff, Erbey, and Leone would operate equally as well with the claimed three-plane arrangement. Furthermore, the Applicant has not disclosed that the specific arrangement of the side holes along three cardinal planes solves any particular problem or produces any unexpected result, as evidenced by the disclosed invention comprising a multitude of different spiral arrangements. Thus, the arrangement of the plurality side holes along three longitudinal planes is merely a matter of engineering design choice, and thus does not serve to patentably distinguish the claimed invention over the prior art. See In re Kuhle, 526 F.2d.553, 188 USPQ7 (CCPA 1975). 

Regarding claim 7, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. They do not teach the plurality of side holes between the balloon and the tip of the distal end of the elongated tube being arranged in a spiral pattern along four longitudinal 
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of side holes between the balloon and the tip of the distal end of the elongated tube of Malacoff, Erbey, and Leone to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).
Malacoff, Erbey, Leone, and Horn do not explicitly teach the side holes being arranged along four cardinal planes of the elongated tube, the four cardinal planes being separated from one another by one hundred and eighty degrees. However, Malacoff teaches the side holes may be disposed in different numbers of sets around the periphery of the tube (Col. 3, lines 5 - 34), therefore, it would have been obvious to one of ordinary skill in the art that Malacoff, Erbey, and Leone would operate equally as well with the claimed four-plane arrangement. Furthermore, the Applicant has not disclosed that the specific arrangement of the side holes along four cardinal planes solves any particular problem or produces any unexpected result, as evidenced by the disclosed invention comprising a multitude of different spiral arrangements. Thus, the arrangement of the plurality side holes along four longitudinal planes is merely a matter of engineering design choice, and thus does not serve to patentably distinguish the claimed invention over the prior art. See In re Kuhle, 526 F.2d.553, 188 USPQ7 (CCPA 1975). 


In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of side holes between the balloon and the tip of the distal end of the elongated tube of Malacoff, Erbey, and Leone to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).
Malacoff, Erbey, Leone, and Horn do not explicitly teach the side holes being arranged along five cardinal planes of the elongated tube, the five cardinal planes being separated from one another by one hundred and eighty degrees. However, Malacoff teaches the side holes may be disposed in different numbers of sets around the periphery of the tube (Col. 3, lines 5 - 34), therefore, it would have been obvious to one of ordinary skill in the art that Malacoff, Erbey, and Leone would operate equally as well with the claimed five-plane arrangement. Furthermore, the Applicant has not disclosed that the specific arrangement of the side holes along five cardinal planes solves any particular problem or produces any unexpected result, as evidenced by the disclosed invention comprising a multitude of different spiral arrangements. Thus, the arrangement of the plurality side holes along five longitudinal planes is merely a 

Regarding claim 9, Malacoff, Erbey, and Leone substantially discloses the invention as claimed. They do not teach the plurality of side holes between the balloon and the tip of the distal end of the elongated tube being arranged in a spiral pattern along six longitudinal planes of the elongated tube, the six longitudinal planes being separated from one another by sixty degrees.
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of end of the elongated tube of Malacoff to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).
Malacoff, Erbey, Leone and Horn do not explicitly teach the side holes being arranged along six cardinal planes of the elongated tube, the six cardinal planes being separated from one another by one hundred and eighty degrees. However, Malacoff teaches the side holes may be disposed in different numbers of sets around the periphery of the tube (Col. 3, lines 5 - 34), therefore, it would have been obvious to one of ordinary skill in the art that Malacoff, Erbey, and Leone would operate equally as well with the claimed six-plane arrangement. Furthermore, the Applicant has not disclosed that the specific arrangement of the side holes along six cardinal planes solves any particular problem or produces any unexpected result, as 

Regarding claim 11, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. They do not teach the plurality of side holes between the balloon and the hub being arranged in a spiral pattern along two longitudinal planes of the elongated tube, the two longitudinal planes being separated from one another by one hundred eighty degrees.
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of side holes between the balloon and the hub of the elongated tube of Malacoff to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).
Malacoff, Erbey, Leone, and Horn do not explicitly teach the side holes being arranged along two cardinal planes of the elongated tube, the two cardinal planes being separated from one another by one hundred and eighty degrees. However, Malacoff teaches the side holes may be disposed in different numbers of sets around the periphery of the tube (Col. 3, lines 5 - 34), therefore, it would have been obvious to one of ordinary skill in the art that Malacoff, Erbey, and Leone would operate equally as well with the claimed two-plane arrangement. Furthermore, the Applicant has not disclosed that the specific arrangement of the side holes 

Regarding claim 12, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. They do not teach the plurality of side holes between the balloon and the hub being arranged in a spiral pattern along three longitudinal planes of the elongated tube, the three longitudinal planes being separated from one another by one hundred twenty degrees.
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of side holes between the balloon and the hub of the elongated tube of Malacoff to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).
Malacoff, Erbey, Leone, and Horn do not explicitly teach the side holes being arranged along three cardinal planes of the elongated tube, the three cardinal planes being separated from one another by one hundred and eighty degrees. However, Malacoff teaches the side holes may be disposed in different numbers of sets around the periphery of the tube (Col. 3, lines 5 - 34), therefore, it would have been obvious to one of ordinary skill in the art that Malacoff, Erbey, and Leone would operate equally as well with the claimed three-plane 

Regarding claim 13, Malacoff, Erbey, and Leone substantially discloses the invention as claimed. They do not teach the plurality of side holes between the balloon and the hub being arranged in a spiral pattern along four longitudinal planes of the elongated tube, the four longitudinal planes being separated from one another by ninety degrees.
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of side holes between the balloon and the hub of the elongated tube of Malacoff to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).
Malacoff, Erbey, Leone, and Horn do not explicitly teach the side holes being arranged along four cardinal planes of the elongated tube, the four cardinal planes being separated from one another by one hundred and eighty degrees. However, Malacoff teaches the side holes may be disposed in different numbers of sets around the periphery of the tube (Col. 3, lines 5 - 

Regarding claim 14, Malacoff, Erbey, and Leone substantially discloses the invention as claimed. They do not teach the plurality of side holes between the balloon and the hub being arranged in a spiral pattern along five longitudinal planes of the elongated tube, the five longitudinal planes being separated from one another by one hundred seventy-two degrees.
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of side holes between the balloon and the hub of the elongated tube of Malacoff to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).
Malacoff, Erbey, Leone, and Horn do not explicitly teach the side holes being arranged along five cardinal planes of the elongated tube, the five cardinal planes being separated from one another by one hundred and eighty degrees. However, Malacoff teaches the side holes 

Regarding claim 15, Malacoff, Erbey, and Leone substantially disclose the invention as claimed. They do not teach the plurality of side holes between the balloon and the hub being arranged in a spiral pattern along six longitudinal planes of the elongated tube, the six longitudinal planes being separated from one another by sixty degrees.
In the same field of endeavor as the applicant, Horn teaches a balloon catheter comprising side holes in a spiral pattern (Fig. 1; Col. 1, line 64 - Col. 2 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of side holes between the balloon and the hub of the elongated tube of Malacoff to be disposed in a spiral pattern. Doing so would enhance fluid/blood flow through the central lumen, as recognized by Horn (Col. 1, line 64 - Col. 2 line 5).
Malacoff, Erbey, Leone, and Horn do not explicitly teach the side holes being arranged along six cardinal planes of the elongated tube, the six cardinal planes being separated from 

Withdrawn Objections/Rejections
	Applicant’s amendments have been acknowledged and overcome each and every 112(b) rejection previously set forth in the final office action mailed on November 4th, 2020. All previous 112(b) are withdrawn.

Response to Arguments
	Applicant’s arguments, see Pages 8 - 13 of Applicant’s Remarks, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1 - 3 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Specifically, Applicant argues Erbey teaches a third catheter, the balloon being in the vicinity of the distal end of said third catheter (Fig. 1, elements 116 and 148). While the balloon may be in the vicinity of the distal end of one catheter of Erbey, this third catheter is not the one and only catheter of Erbey. In fact, Erbey teaches two other catheters in which the balloon is not in the vicinity of the distal end of these catheters (Fig. 1, elements 112 and 114). As such, Erbey teaches both orientations of balloon positioning relative to the distal ends of catheters, of which only the first orientation of the balloon being apart from the distal end of a catheter is expressly relied upon. There is nothing to indicate as to why one of ordinary skill in the art would only look to the third catheter of Erbey.
	Further, Applicant argues the combination of Malacoff and Erbey would not allow for analogous drainage of body lumens due to the location of the balloon relative to the third catheter. Once again, Applicant is addressing only the reference of Erbey and neglecting to address the combination of references. Erbey teaches multiple catheters, all of which are used for draining body lumens, including the relied upon catheters 112 and 114 (Also see Figs. 3A-3E and Paragraph 223). These catheters 112 and 114 are able to drain fluid from their implanted location independently of the third catheter 116, which is used only to drain the bladder.

	Further, as Applicant cites: Erbey teaches the balloon is designed to prevent force from translating to the ureters (Paragraph 243; the balloon described as anchor 136 supports all three catheters 112, 114, and 116). Erbey clearly states the balloon serves its purpose relative to the relied upon catheters 112 and 114, even while being situated away from a distal end of said catheter. As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the balloon would provide similar to support in the combination of Malacoff and Erbey.

Applicant also argues differences between Leone as a whole (including non-relied upon aspects of Leone) and the instant invention. Once again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Leone is merely used to teach the positioning of side holes apart from the proximal end of the balloon in order to accommodate an electrode (Col. 2, lines 57 - 59 and Col. 3, lines 61 - 63 of Leone). Leone does not require a hub, or the specific internal lumen structure as claimed since these limitations are found in the primary reference of Malacoff.
Applicant’s arguments regarding modifying the location of the ports and balloons of Erbey and Leone are similarly irrelevant as neither of these inventions are being modified themselves.

	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781